432 F.2d 784
Eugene J. ZOLDAN, Plaintiff-Appellant,v.AMERICAN EXPORT ISBRANDTSEN LINES, INC., Defendant-Appellee.
No. 107, Docket 33449.
United States Court of Appeals, Second Circuit.
Argued Oct. 15, 1970.Decided Oct. 15, 1970.

Charles Sovel, New York City (Abraham E. Freedman, New York City, on the brief), for plaintiff-appellant.
M. E. DeOrchis, New York City (Haight, Gardner, Poor & Havens, and Stephen K. Carr, New York City, on the brief), for defendant-appellee.
Before CLARK, Associate Justice,1 LUMBARD, Chief Judge, and KAUFMAN, Circuit Judge.
PER CURIAM:


1
We affirm in open court the judgment of the district court dismissing the plaintiff seaman's claims for maintenance and cure from December 1965 to January 1966 of $320, on the ground that it was barred by a general release signed by the plaintiff on July 20, 1965, for the reasons given in Judge Cannella's opinion, reported at 302 F.Supp. 388.



1
 United States Supreme Court, retired, sitting by designation